DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 4/30/2021 has been considered.
Drawings
The drawings filed on 4/30/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 4/30/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 16-23 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Miyuzumi et al. (US 2011/0042752).
Regarding claim 16, Miyuzumi discloses:
A semiconductor device comprising, in cross section: 
source/drain regions including SiGe regions (38, ¶0115) formed in a substrate (21, ¶0115); 
a gate insulating film (32, ¶0125) having side surfaces that connect with a bottom surface of the gate insulating film to define a region; 
a metal gate electrode (31, ¶0109) formed in the region; and 
a first silicon nitride film (42, ¶0110) formed at outside of the gate insulating film.
Regarding claims 17-19, Miyuzumi further discloses:
wherein the metal gate electrode includes metal films, and wherein the metal films are layered to adjust a respective threshold voltage (¶0090).
Regarding claim 20, Miyuzumi further discloses:
The semiconductor device according to claim 16, further comprising: a second silicon nitride film formed over a second metal gate electrode (¶0146).
Regarding claim 21, Miyuzumi further discloses:
wherein a portion of the second silicon nitride film contacts with the second metal gate electrode (¶0146, element 42 contacts element 31 at least through elements 33, 34).
Regarding claim 22, Miyuzumi further discloses:
wherein an interlaying insulating film (41, ¶0109) is formed outside of the second nitride film.  
Regarding claim 23, Miyuzumi further discloses:
wherein the first silicon nitride film (42) and the second silicon nitride film are stress applying films (¶0110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899